DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 03/16/2021.Claims 1-4, 9-13, and 18-19 are pending in this Action. Claims 5-8 and 14-17 had been previously cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Remark
In replay filed 03/16/2021, claims 1, 3, and 11 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.

Response to Arguments
Applicant's arguments with respect to newly amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection over the new references of Silberstein et al., US 2009/0171885 and Gasior et al., US 6,691,166. 
The new combination of Soza, Tysowski, Brown, Silberstein, and Gasior teaches all the limitations of amended claims 1 and 11. See below for details.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Soza, US 2018/0096001 in view of Tysowski et al., US 2008/0077632 (Tysowski, hereafter) further in view of Brown et al., US 2007/0271570 (Brown, hereafter) further in view of Silberstein et al., US 2009/0171885 (Silberstein, hereafter) and further in view of Gasior et al., US 6,691,166 (Gasior, hereafter).
Regarding claim 1,
Soza discloses a method for data ingestion, comprising: 
in an information processing device comprising at least one computer processor (See Soza: at least Fig. 26 and para 451): 
comparing current metadata for data in a data source to a prior metadata for data in the data source to identify a change in a data structure or a new data structure for the data in the data source, the data to be stored data stored in a target platform (See Soza: at least para 6, 22, 148, Fig. 4, comparing the metadata from a data source to “previously stored metadata for the data source to identify one or more changes to the source data schema” for storing data in a data target. The “data schema” reads on the limitation of “data structure”); 
determining that the data structure for the data has changed (See Soza: at least para 6, 148, Fig. 4, identifying one or more changes to the source data schema); 
changing the data structure or creating a new data structure on the target platform to conform to the data structure (See Soza: at least para 9, 13, 135, Fig. 4, modifying a data schema for the target based on detected changes in the source data schema); and 
dynamically extracting and loading the data from the data source to the target platform (See Soza: at least para 9, 22, 79, 92-97, 105, and Fig. 2B, dynamically (at runtime) extracting the changes in the data of source table and loading it to data lake (i.e. data target)). 
Although, Soza discloses updating the schema (data structure) of data source at runtime, but Soza does not explicitly teach dynamically conforming the data in the data source to the new data structure.
On the other hand, Tysowski discloses the feature of conforming and updating the record of a database in accord with updated or new database schema (See Tysowski: at least para 21 and Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Soza with Tysowski’s teaching in order to implement above function with 
The combination of Soza and Tysowski discloses the limitations as stated above including loading data and dynamically extracting and loading the data from the data source to the target platform. However, it does not expressly teach a manner of loading the data in the data source using a plurality of parameter-based sessions based on a volume of the data in the data source that has changed and dynamically extract and load the data from the data source to the target platform using the selected manner of loading.
Note that the specification of current application in paragraph 39 only briefly mentions that a manner of loading data might be “parameter-based sessions” without further defining and describing the “parameter-based sessions” technique. Thus, the Examiner based on broadest and reasonable interpretation of the claimed limitation in light of the specification construes the manner of loading data of “parameter-based sessions” as any loading of data that utilize parameters of sessions.
On the other hand, Brown discloses determining manner of loading data to a source through fast load that utilizes session parameters. Brown explains that based on the load of the data volume, the system, estimates how many sessions are needed to load data according to speed, connectivity, source system type, etc. For example, when a load of data changes from small load to a large load, the number of sessions (estimated based on parameters such as speed, connectivity, source system type) to 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Soza and Tysowski with Brown’s teaching in order to load the data in the data source using a plurality of parameter-based sessions based on volume of the data in the data source that has changed; and dynamically extract and load the data from the data source to the target platform using the selected manner of loading. The motivation for doing so would have been to improve functionality of the method by managing the loading data to source based on bandwidth, connectivity, source system type, and/or speed of the system.
The combination of Soza, Tysowski, and Brown discloses the limitations as stated above. However, it does not explicitly teach a manner of loading the data in the data source using a bulk load.
On the other hand, Silberstein discloses loading data using a bulk load as a manner of loading (See Silberstein: at least para 19-21 and 24). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Soza, Tysowski, and Brown with Silberstein’s teaching in order to determine a manner of loading the data in the data source using a bulk load. The motivation for doing so would have been to improve into a database in a relatively short period of time.
The combination of Soza, Tysowski, Brown, and Silberstein discloses the limitations as stated above. However, it does not explicitly teach a manner of loading the data in the data source using a plurality of threads.
On the other hand, Gasior discloses loading data using a plurality of threads as a manner of loading (See Gasior: at least col. 5, lines 39-48). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of combination of Soza, Tysowski, Brown, Silberstein with Gasior’s teaching in order to determine a manner of loading the data in the data source using a plurality of threads. The motivation for doing so would have been to improve loading data by reducing overall load time for transferring these large data sets by partitioning the data in the database, creating multiple connections to the database server, and loading each partition in parallel over a plurality of concurrent connections, which takes advantage of the increased throughput offered by parallel transfer.
Thus, the modified teachings of the combination of Soza, Tysowski, and Brown in view of teachings of Silberstein and Gasior would allow the method/system of the combination of Soza, Tysowski, and Brown to select a manner of loading the data in the data source from the group consisting of a bulk load, a plurality of parameter-based sessions, and a plurality of threads based on volume of the data in the data source that has changed. 


the combination of Soza, Tysowski, Brown, Silberstein, and Gasior discloses wherein the metadata for the data in the data source comprises a current capture of the metadata for the data in the data source (See Soza: at least para 6, 148, and  Fig. 4). 
Regarding claim 3,
t the combination of Soza, Tysowski, Brown, Silberstein, and Gasior discloses wherein the prior metadata is stored in a metadata repository (See Soza: at least para 6, 101, 121, and Fig. 3). 
Regarding claim 4,
the combination of Soza, Tysowski, Brown, Silberstein, and Gasior discloses wherein the step of dynamically changing the data structure or creating a new data structure on the target platform to conform to the data structure comprises: generating at least one DDL script to conform the data structure on the target platform to the new or changed data structure for the data in the data source (See Soza: at least para 9, 13, 135, 155, and Fig. 4). 
Regarding claim 11,
the scope of claim 11 is substantially the same as claim 1. The combination of Soza and Tysowski further discloses a system for data ingestion, comprising: a data source; a metadata repository; an ingestion engine comprising at least one computer processor; and a target platform (See Soza: at least Fig. 1, Fig. 3, para 6, 73, 99, 101, 103, 121). Therefore, claim 11 is rejected on the same basis as set forth for the rejection of claim 1.

the scopes of the claims are substantially the same as claims 2 and 4, respectively, and are rejected on the same basis as set forth for the rejections of claims 2 and 4, respectively.

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Soza, US 2018/0096001 in view of Tysowski et al., US 2008/0077632 further in view of Brown et al., US 2007/0271570 further in view of Silberstein et al., US 2009/0171885 further in view of Gasior et al., US 6,691,166 and further in view of Adjei-Banin et al., US 2013/0268567 (Banin, hereafter).
Regarding claim 9,
the combination of Soza, Tysowski, Brown, Silberstein, and Gasior discloses comparing the (See Soza: at least para 14 and 187-191, comparing the value of data in a table with previously stored data, identifying changes to the data when the values are not matching, including the changed data into difference data for transferring to the target). However, it does not expressly teach calculating a hash value for each data record and comparing the hash value for each data record to a stored hash value for the data record.  
On the other hand, Banin discloses calculating hash values for records of tables and comparing the hash values with stored hash values to identify changes in the tables (See Banin: at least para 8, 16, and 72).  Therefore, it would have been obvious to one calculate a hash value for each data record; compare the hash value for each data  record to a stored hash value for the data record; and identify data records for loading when the hash value for the data record does not match the stored hash value for that record, with reasonable expectation of success. The motivation for doing so would have been to improve detecting the changes in data source because hashing techniques is capable of detecting any changes between two near identical data sets.
Regarding claim 10,
the combination of Soza, Tysowski, Brown, Silberstein, and Gasior, and Banin discloses wherein the hash value for the data record not matching the stored hash value for that record indicates that the data record is new, changed, or deleted (See Banin: at least para 8, 16, and 72 and Soza: at least para 14, 167, 170, and 187-191).
Regarding claims 18-19,
the scopes of the claims are substantially the same as claims 9-10, respectively, and are rejected on the same basis as set forth for the rejections of claims 9-10, respectively.
                                                                                                                                                                  
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/02/2021